Citation Nr: 0333744	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1991, for the grant of special monthly compensation for 
loss of use of the left hand subsequent to reattachment of 
forearm amputation (minor).

2.  Entitlement to an effective date earlier than November 
13, 1991, for the grant of a total disability rating based on 
individual unemployability (TDIU), to include whether there 
was clear and unmistakable error (CUE) in a July 1988 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1973, and from April 1980 to December 1984, with 
additional periods of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The case was REMANDED by the undersigned Veterans Law Judge 
in April 2001 to cure certain procedural defects.  In 
February 2003, the case was returned to the Board for 
appellate review.

As part of its April 2001 remand, the Board observed that the 
veteran had filed a notice of disagreement with respect to 
the issues of entitlement to an earlier effective date for 
the grant of a 30 percent rating for diverticulosis, 
irritable bowel; and an earlier effective date for the grant 
of a 60 percent rating for mechanical low back pain, 
laminectomy.  The Board found that the RO had failed to issue 
the veteran a Statement of Case (SOC) with respect to these 
issues, and that, pursuant to Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a remand was required to cure this 
procedural defect.  In June 2002, the RO provided the veteran 
and his representative with an SOC that addressed the above 
issues.  There is no record of the veteran having filed a 
substantive appeal.  Accordingly, because the appeal of the 
claims for entitlement to an earlier effective date for the 
grant of a 30 percent rating for diverticulosis, irritable 
bowel, and for an earlier effective date for the grant of an 
increased rating of 60 percent for mechanical low back pain, 
laminectomy, have not been perfected by the veteran, those 
issues are not presently before the Board for decision.

In addressing the issue of entitlement to an effective date 
earlier than December 21, 1991, for the grant of a total 
disability rating based on individual unemployability (TDIU), 
the Board indicated in its April 2001 decision that a remand 
of this issue was required in order for the RO to adjudicate 
a new and inextricably intertwined claim raised by the 
veteran alleging clear and unmistakable error (CUE) in a July 
1988 rating decision.  On remand, the RO, by way of an April 
2002 rating decision, granted an earlier effective date of 
November 13, 1991, for the grant of TDIU.  

Thereafter, by way of a December 2002, Supplemental Statement 
of the Case (SSOC), the RO adjudicated in the first instance 
the issue of whether there was CUE in a July 28, 1988, rating 
decision that denied a TDIU claim.  In January 2003, the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, with respect to this denial of the CUE claim.  
Because this was the first indication of disagreement by the 
veteran with respect to the CUE determination, this document 
constituted a timely Notice of Disagreement (NOD).  However, 
because of the confusion engendered by the RO's erroneous use 
of a SSOC to adjudicate the CUE claim in the first instance, 
the VA Form 9 submitted in January 2003 also is construed as 
constituting a timely substantive appeal on the CUE matter.  
Accordingly, the Board has appellate jurisdiction over both 
the earlier effective date, and CUE, TDIU claims.  


REMAND

The purpose of the April 2001 Remand was to cure several 
procedural defects.  As discussed at that time, an October 
1996 rating decision granted special monthly compensation for 
loss of use of the left hand, effective from July 10, 1995.  
In a December 1996 statement, the veteran disagreed with the 
assigned effective date.  He argued that the proper effective 
date was October 1988, when he initially incurred the 
amputation of the left forearm.  This statement was 
considered to be a notice of disagreement (NOD) with the 
assigned effective date; consequently, the RO was directed to 
furnish the veteran with a Statement of the Case (SOC) 
addressing the issue of entitlement to an effective date 
earlier than July 10, 1995, for the grant of special monthly 
compensation for loss of use of the left hand subsequent to 
reattachment of forearm amputation (minor).  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (when an NOD is filed 
by the appellant with respect to a denial of benefits, but 
the RO has not yet issued an SOC, the Board is required to 
remand, rather than refer, the issue to the RO for the 
issuance of the SOC).

By a rating action dated in April 2002, the RO determined 
that November 13, 1991, was the proper effective date for the 
grant of special monthly compensation for loss of use of the 
left hand subsequent to reattachment of forearm amputation 
(minor).  The veteran was advised of this decision in a June 
2002 letter.  Therein, the RO indicated that, since an 
earlier effective date had been granted, the appeal was 
considered fully satisfied.  The Board does not agree with 
this assessment.  

In his December 1996 notice of disagreement, the veteran 
clearly stated he was seeking an effective date from October 
1988 for the grant of special monthly compensation for loss 
of use of the left hand.  There is no indication in the 
record that the veteran is fully satisfied with the 
assignment of November 13, 1991, as the effective date for 
the grant of special monthly compensation.  Furthermore, the 
RO has not yet provided the veteran with the required SOC.  
As a result, a remand is again required for correction of 
this procedural defect in order for the RO to furnish the 
veteran with a SOC that addresses the issue of entitlement to 
an effective date earlier than November 13, 1991, for the 
grant of special monthly compensation for loss of use of the 
left hand subsequent to reattachment of forearm amputation 
(minor).  See Stegall v. West, 11 Vet.App. 268 (1998) (the 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

During the pendency of the veteran's appeal, the Board notes 
that the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  The United States Court 
of Appeals for Veterans Claims has specifically held that the 
VCAA applies to earlier effective date claims.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  

Here, no VCAA notice has ever been provided to the veteran by 
the RO with respect to either of the issues on appeal.  
Accordingly, a remand is required to correct this procedural 
defect.  With respect to the claim for an earlier effective 
date for the grant of TDIU, it is noted that the VCAA notice 
to be provided on remand will not need to address the issue 
of CUE in the July 1988 rating decision, as the VCAA is not 
applicable to CUE claims.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002) (holding VCAA inapplicable to claim that 
RO decision contained CUE); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc) (holding that a CUE motion is 
not a claim for benefits and that the VCAA definition of 
claimant cannot encompass a person seeking revision of a 
final decision based on CUE).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), is completed.  In 
particular, the RO should ensure that all 
notice obligations are fully satisfied in 
accordance with the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent and law.  

2.  The RO must provide the veteran and 
his representative with a Statement of 
the Case (SOC) that addresses the issue 
of entitlement to an effective date 
earlier than November 13, 1991, for the 
grant of special monthly compensation for 
loss of use of the left hand subsequent 
to reattachment of forearm amputation 
(minor).  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal on this issue to the Board.  This 
issue should be returned to the Board for 
further appellate processing only if the 
veteran perfects the appeal of this issue 
by the filing of a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



